Case 18-12622      Doc 41    Filed 12/19/18 Entered 12/19/18 09:14:00           Desc Main
                               Document     Page 1 of 2


                     UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MASSACHUSETTS

 ______________________________
 IN RE:                          )
                                 )
 Marianna Luisa DiMarco Cavuoto, )
 and Angelo Cavuoto              )
                    Debtors      )           CHAPTER 13
                                 )           DOCKET NUMBER: 18-12622
 ______________________________)

             DEBTORS’ MOTION TO FILE AMENDED SCHEDULE J


       NOW COME the Debtors, Marianna Luisa DiMarco Cavuoto and Angelo
 Cavuoto, and respectfully submit the within Motion to allow the Debtors to file an
 Amended Schedule J. In support of this motion Debtors states the following:

        1. Debtors wishes to amend the above referenced schedules in order to address
           the issues raised by the Chapter 13 Trustees.

         WHEREFORE, the Debtors respectfully requests that this Honorable Court allow
 the within Motion to File an Amended Schedule J, and any other remedy this Court
 deems just and proper.



                                             Debtor,
                                             By his attorney

                                             /s/ Lawrence A. Simeone, Jr., Esq.
                                             Lawrence A. Simeone, Jr., Esq.
                                             Law Office of Lawrence A. Simeone, Jr.
                                             300 Broadway, P.O. 321
                                             Revere, MA 02151
 Dated: December 19, 2018                    (781) 286-1560
                                             BBO# 552605
Case 18-12622      Doc 41      Filed 12/19/18 Entered 12/19/18 09:14:00             Desc Main
                                 Document     Page 2 of 2


                               CERTIFICATE OF SERVICE

        I, Lawrence A. Simeone, Jr. Esq. hereby certify that I served a copy of the foregoing
 via ECF Filing and/or first class mail on counsels of record:


 Carolyn Bankowski, Trustee
 Office of the Chapter 13 Trustee
 P.O.Box 8250
 Boston, MA 02114

 John Fitzgerald
 Office of the US Trustee
 J.W. McCormack Post Office & Courthouse
 5 Post Office Sq., 10th Fl, Suite 1000
 Boston, MA 02109

 Shellpoint Mortgage
 55 Beattie Place
 Suite 300
 Greenvile, SC 29601

 Shamrock Mortgage
 116 Topsfield Road
 Wenham, MA 01834


                                                       /s/ Lawrence A. Simeone, Jr.
                                                       Lawrence A. Simeone, Jr.
 Dated: December 19, 2018
